Mr. Presiding Justice Wright delivered the opinion of the court. This was an information in the nature of a quo warranto against the defendants as school directors, and the court having sustained a demurrer to the information gave its judgment accordingly, and this writ of-error is prosecuted to reverse the judgment. The district of the respondents was organized out of territory belonging to "two other districts, and the petition for organization to the trustees of schools was signed by two-thirds of the legal voters in the territory proposed for the new district without referenced to the old districts in which they resided, and the point is made that because such petition was not signed by two-thirds of the legal voters in each of the old districts affected, that no authority existed in the trustees or the county-superintendent, to whom the case had been appealed, to form a new district out of such territory. But the answer to this is, that the Supreme Court has otherwise construed section 48 of the school law, under which the organization of the new district was affected, in Parr v. Miller, 146 Ill. 599, and the decision of the trial court seems to be in conformity to the views expressed in the opinion in that case. The judgment will be affirmed.